Citation Nr: 0327901	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  95-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The veteran, who had active service in the Army from October 
1944 to December 1945, died in January 2000.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas which denied service connection for 
the cause of the veteran's death as well as entitlement to 
dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318.  

In August 2002, a video conference hearing was held before 
the Veterans Law Judge rendering this decision, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b).  At the time of this hearing, the 
Veterans Law Judge was sitting in Washington, D.C., and the 
appellant was sitting at the RO.  A transcript of the hearing 
is of record.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO.

In addition, the United States Court of Appeals for the 
Federal Circuit (Court) has revised the stay of 38 U.S.C.A. 
§ 1318 claims directing VA to process all DIC claims, 
including "hypothetical entitlement" claims under 38 U.S.C.A. 
§ 1318, except for claims to reopen on grounds of new and 
material evidence.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).  Under the Court's order, the Board 
can now begin appellate review of the appellant's claim.

However before the Board can consider the appellant's claims 
on the merits, procedural changes and an interpretive ruling 
must be addressed.  As for procedural changes, in 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, was enacted and modified 
VA's duty to notify and duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  The Board notes that a VCAA notice 
letter was sent to the appellant on November 8, 2002.  See 
PVA v. Secretary, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

The applicable VA regulations that implement 38 U.S.C.A. 
§ 1318 are found at 38 C.F.R. § 3.22.  The current version of 
the regulations became effective in January 2000.  Prior to 
this there had been a concept explored in case law that 
38 U.S.C.A. § 1318 authorized a "hypothetical entitlement" to 
compensation and thus to DIC.  See, Marso v. West, 13 Vet. 
App. 260 (1999).  However, the regulations that were 
published and became effective January 21, 2000 specified 
that 38 U.S.C.A. § 1318 does not authorize, and has never 
authorized, any "hypothetical entitlement" to compensation.   
See, Notice, 65 Fed. Reg. 3388-3392 (January 21, 2000).  The 
appellant filed her claim prior to January 21, 2000.  
Normally, where regulations change during the course of an 
appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1.  This determination depends on the facts of the 
particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.  However, the new regulations 
are not substantive in nature.  Rather they are merely 
interpretive in that they restate VA's position that 
38 U.S.C.A. § 1318 does not authorize, and has never 
authorized, any "hypothetical entitlement" to compensation.  
See, Notice, 65 Fed. Reg. 3388-3392 (January 21, 2000).

As a result of the publication of the recent regulations, 
entitlement to 38 U.S.C.A. § 1318 benefits can be 
established: (1) by meeting the statutory duration 
requirements for a total disability rating; or (2) by showing 
that such requirements would have been met but for CUE in a 
previous rating decision.  See National Organization of 
Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Court invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In order to comply with the changes in the law by statutory 
amendment and by judicial precedent, and to provide the 
appellant notice of the interpretive ruling governing her DIC 
claim under 38 U.S.C.A. § 1318 and needed development, the 
case is remanded to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should obtain all VA hospital 
records associated with the veteran's VA 
hospitalization of October 29, 1999 to 
November 10, 1999.

3.  The RO should obtain, with assistance 
from the appellant as needed, copies of 
the veteran's medical records relating to 
all treatment rendered by Dr. Sutterfield 
from January 1990 to January 2000.

4.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
readjudication should reflect 
consideration of the current version of 
38 C.F.R. §§ 3.22 and 20.1106, as well as 
consideration of pertinent caselaw, to 
include National Organization of 
Veterans' Advocates Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II) and PVA v. 
Secretary, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).

6.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claims.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




